FILED: November 7, 2018

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT

                               ___________________

                                    No. 17-7594
                               (3:17-mc-00002-MHL)
                               ___________________

VIRGINIA DEPARTMENT OF CORRECTIONS

             Petitioner - Appellee

v.

RICHARD JORDAN; RICKY CHASE

             Respondents - Appellants

                               ___________________

                                    ORDER
                               ___________________

      The parties are directed to file supplemental briefs addressing the following three

issues:

      1. Whether this Court is required to address the issue of state sovereign immunity
         in this case in light of Vermont Agency of Nat. Res. v. United States ex rel.
         Stevens, 529 U.S. 765 (2000); Constantine v. Rectors & Visitors of George
         Mason Univ., 411 F.3d 474 (4th Cir. 2005); and Strawser v. Atkins, 290 F.3d
720 (4th Cir. 2002).

      2. Whether state sovereign immunity shields Virginia Department of Corrections
         from this federal third-party subpoena.

      3. Whether circumstances and/or principles limit the application of state
         sovereign immunity to federal third-party subpoenas, and how those principles
          apply in this case.

      Appellee shall file its brief on these issues, not to exceed 20 pages of argument,

by November 29, 2018; Appellants shall file a response, not to exceed 20 pages of

argument, by December 21, 2018; and Appellee may file a reply, not to exceed 7 pages

of argument, no later than January 7, 2019.

      The Court also invites the filing of amicus curiae briefs, not to exceed 20 pages

of argument, addressing these issues. Any amicus curiae supporting Appellee, or not

supporting either party, shall file its brief by December 6, 2018. Any amicus curiae

supporting Appellants shall file its brief by January 3, 2019.

                                        For the Court

                                        /s/ Patricia S. Connor, Clerk